DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,889,973
Farinacci et al.
United States Patent 8,438,940
Takahashi et al.
United States Patent 9,988,760
Evans, Jr. et al.
Aquarium Advice Forums: Cover over aquarium? Yes/No 
Aquarium Advice

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 11, 12, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Farinacci et al. in view of Aquarium Advice.

    PNG
    media_image1.png
    363
    418
    media_image1.png
    Greyscale
With regard to claims 1 and 10 Farinacci et al. teach an apparatus having a basin (reference item 1) having an upper surface that defines a top opening, and an interior space that is in communication with the top opening and configured to hold water.  The apparatus has a heating source (reference item 10) that is configured to heat the water in the basin to a temperature within a select range.    Farinacci et al. do not mention placing a water-permeable substrate over the top of the basin.  First, the term "water-permeable substrate" includes any material capable of allowing water or water vapor to pass.  From Aquarium Advice it is known to place a water-permeable substrate over the top of a water-holding basin. In post #2 user Krypt states "Edit: Many people use DIY covers made of plastic porous material like lighting grid or plastic mesh. This is especially useful if you want to keep adequate ventilation and keep any jumpers from carpet surfing." In post #17 user Greenmaster shows a porous (water-permeable) grid over the upper surface of the basin.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Farinacci et al. with the teachings from Aquarium Advice in order to do provide a removable, water-permeable substrate on the open surface of the basin for the predicable benefit of ensuring proper air flow and/or for allowing one to easily introduce various elements into the basin such as additional water.
	With regard to claim 11 one of ordinary skill can size the basin to have any desired dimensions.
	With regard to claim 12 Aquarium Advice teaches that the water-permeable substrate covers at least a portion of the upper surface of the basin.  One of ordinary skill can cover substantially all of the upper surface.   
	With regard to claims 25 and 26 Farinacci et al. teach that the basin's upper surface has a frame which forms an upper surface of the basin.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to provide the water-permeable substrate on the frame as it is well known that the frame is used to support covers/lids for the basin.
Claims 1, 10, 11, 12, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.
Takahashi et al. teach an apparatus comprising a constant temperature- and constant-humidity chamber (reference item 14).  Within this chamber is a basin (reference item 1) having an upper surface that defines a top opening, and an interior space that is both in communication with the top opening and is configured to hold water. The apparatus has a heating source (reference item 12), which can be an electric heater that is configured to heat the water in the basin to a temperature within a select range.  The apparatus has a water permeable substrate (reference item 3) that will hold a sample (reference item 5).  The figure shows the basin with a water vapor diffusion-controlling member (reference item 4) and a water-retaining element (reference item 2).  However, Takahashi et al. disclose that these items are optional and may be omitted.  See column 3 (lines 64-68) through column 4 (lines 1-3) as well as column 4 (lines 46-49).   Therefore, the water-permeable member, which has openings, extends across at least a portion of the upper surface of the basin.  
Takahashi et al. do not expressly mention that the water-permeable substrate is removable.  However, it would have been obvious to one of ordinary skill to have the water-permeable member be removable from the basin so that the basin can be filled/refilled with water, so that the water-retaining element can be removed from or added to the basin, and/or so that the water vapor diffusion-controlling member can be removed from or added to the basin.  
Claims 1-3, 6, 11-15, 18-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Jr. et al. in view of Takahashi et al.
With regard to claims 1, 13, 21, and 23 Evans, Jr. et al. teach that flooring materials can be tested by being exposed to water vapor; i.e., humidity.  In example 3 (shown in column 17) the flooring materials are tested such that the lower surfaces are exposed to 90% or 97% relative humidity while the upper surfaces are expose to about 50% relative humidity.  Evans, Jr. et al. do not mention the temperature used during the humidity testing.  However, in other examples the materials for the floor coverings were exposed to various temperatures such as ambient temperatures (example 1) or elevated temperatures (example 7 - 180 °F, example 8 - 140 °F). With regard to claim 13 one of ordinary skill would visually inspect the flooring material after the testing is complete.  
Evans, Jr. et al. do not mention the specifics of the testing chamber for the humidity exposure.  Takahashi et al. teach the claimed testing apparatus.  In particular, Takahashi et al. teach an apparatus comprising a constant temperature- and constant-humidity chamber (reference item 14).  Within this chamber is a basin (reference item 1) having an upper surface that defines a top opening, and an interior space that is both in communication with the top opening and is configured to hold water. The apparatus has a heating source (reference item 12), which can be an electric heater that is configured to heat the water in the basin to a temperature within a select range.  The apparatus has a water permeable substrate (reference item 3) that will hold a sample (reference item 5).  The figure shows the basin with a water vapor diffusion-controlling member (reference item 4) and a water-retaining element (reference item 2).  However, Takahashi et al. disclose that these items are optional and may be omitted.  See column 3 (lines 64-68) through column 4 (lines 1-3) as well as column 4 (lines 46-49).   Therefore, the water-permeable member, which has openings, extends across at least a portion of the upper surface of the basin.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Evans, Jr. et al. with the teachings of Takahashi et al. in order to provide a known humidity test chamber capable of controlling the humidity and the temperature in order to evaluate floor or wall covering materials (or any other material) so that one can determine if the covering materials will perform properly over time.  See also Ex parte Rawls, proceeding 2006-1720 for application 10/288,3901.
	With regard to claims 2, 3, and 14 one of ordinary skill would chose a temperature or temperature range that is desired for testing the materials under adverse conditions.  Such temperatures do not provide a new or unexpected result over any other temperature.
With regard to claim 6 one of ordinary skill can select a known metal to manufacture the water-permeable substrate in lieu of Takahashi et al.'s Teflon, and such a material does not provide any new or unexpected result when testing floor or surface covering materials. 
	With regard to claim 11 one of ordinary skill can size Takahashi et al.'s basin to have any desired dimensions.
With regard to claim 12 Takahashi et al.'s water-permeable substrate covers substantially all of the top opening of the basin.
With regard to claim 15 Evans, Jr. et al.'s floor covering material in at least example 3 are be composed of a first material over a second material.
With regard to claims 15, 16, 18, and 19 official notice is hereby taken that interlocking flooring materials; e.g., interlocking wood flooring, are extremely well known and are exposed to humidity.  One of ordinary skill can use Takahashi et al.'s testing chamber to expose any material, including any known interlocking floor covering materials, to elevated humidity and/or elevated temperatures in order to ascertain the material's response to these adverse conditions.  One can perform any manual visual inspection of the material, including manual inspections of floor covering materials, for the presence of adverse properties.
With regard to claim 20 one of ordinary skill can select whatever timeframe is desired to perform a humidity exposure test.
With regard to claims 22 and 24 Takahashi et al.'s testing chamber only exposes the lower side of a sample to elevated humidity as is consistent with how the testing is done by the applicant.
	With regard to claim 26 Takahashi et al.'s water-permeable substrate appears to rest on the upper surface of the basin.
	With regard to claim 27 one of ordinary skill can use Takahashi et al.'s testing apparatus to perform humidity exposure testing on any material able to be placed on the water-permeable substrate.   Merely placing these known materials, including cement boards, on the surface of the water-permeable substrate does not define a patentable invention in any sense.
	Official notice is hereby taken with regard to claim 28 that water-permeable subflooring materials include structures that have an arrangement of gaps.  Therefore, Takahashi et al.'s water-permeable substrate simulates a subfloor.
	With regard to claim 29 official notice is hereby taken that decorative surface coverings are known to be part of floor covering materials and can include carpet fibers, flooring coatings such as stains or varnishes, and/or coloring patterns for tiles.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner reasons (answer-pages 10-13) that since Looney provides for a sparge vessel (Figure 2b) running at an ambient temperature 22.8C or below ambient (0C), at page 8, the artisan would have looked for ways to control the temperature in order to keep it at the described temperatures. Therefore, an immersion heater, as disclosed by Akihiro would have been one of the ways to control that temperature.